t c no united_states tax_court raymond p corkrey and megan b flom-corkrey petitioners v commissioner of internal revenue respondent docket no filed date r received from the social_security administration ssa inaccurate information showing that during p received certain compensation in the amount of dollar_figure for teaching a scuba diving course in fact p received only dollar_figure for such compensation p did not file a tax_return for or on the basis of the information from the ssa r issued a notice_of_deficiency to p to which notice p did not respond r assessed the tax determined to be due and attached a lien to p's bank account during p was unable to obtain a home loan because of the tax_lien and outstanding balances due to r p hired an accountant to prepare p's tax returns for and r received p's and tax returns on date p filed his return as married_filing_jointly but p's ex-wife did not sign the return and refused to sign a declaration that p's return was true and accurate r would not process the return without p's ex-wife's signature on the return or the declaration in addition to the problems with p's return p's tax_return contained significant errors p -- - eventually hired an attorney to assist him on date p provided r with all of the information needed to process p's return on date r issued refund checks to p for the and taxable years on date r abated for reasonable_cause additions to tax for late filing and negligence that had been assessed for and pursuant to sec_7430 i r c p made an administrative claim for costs associated with the preparation and filing of p's and tax returns held costs associated with filing and correcting p's tax returns were incurred in providing r with all the information necessary to process p's returns p is not entitled to recover such costs because until p provided to r all information relevant including a properly signed tax_return to processing p's tax_return r'ss position was substantially justified see sec_301_7430-5 example proced admin regs held p is not entitled to recover administrative costs incurred after p provided all relevant information to r because r processed p's return within a reasonable period of time after receiving such information phillip j vecchio for petitioners robert e marum for respondent wells chief_judge the instant case involves petitioners’ claim for administrative costs of dollar_figure pursuant to sec_7430 some of the facts have been stipulated and are so found unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue sec_7430 of the internal_revenue_code was amended by continued - - petitioners resided in nassau new york when they filed their petition findings_of_fact during and petitioner raymond p corkrey petitioner and his former wife gunn corkrey petitioner's ex- wife were estranged they divorced in petitioner failed to file timely form sec_1040 for the years and petitioner's gross_income for each of the years and exceeded the filing_requirements on date petitioner married his present wife megan b flom-corkrey petitioner's wife the andover service center's center record of wages earned by petitioner during showed that he earned wage income of dollar_figure from burnt hills-ballston lake central school district for teaching a scuba diving course the center's record of petitioner's wages was based upon information received from the social_security administration ssa employers send form_w-2 information for each employee to the ssa along with copies to the individual employee indicating the employee's total wages_income_tax_withholding and social_security_taxes withheld for continued the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 which is effective with respect to proceedings commenced after date see tbor sec_701 sec_702 sec_703 and sec_704 sec_110 stat unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure q4e- the year the ssa extracts and uses the form_w-2 wage and tax statement information received from the employer and then sends the information electronically to the internal_revenue_service service the service relies on the information from the ssa when it compares information received from third parties the service used the information from the ssa to create the automated substitute for return asfr account transcript for petitioner for the amount of income petitioner actually earned for teaching the course was dollar_figure the center's records also indicated that petitioner earned dollar_figure from the minneapolis postal data center and dollar_figure from the veterans administration the center sent petitioner five computer-generated notices requesting that he file a return which notices were sent on date date date date and date petitioner failed to respond to any of the notices on date the center prepared a substitute for return for petitioner for in the substitute for return procedure the service establishes accounts for taxpayers who fail to file a return when the service anticipates that additional activity will take place such as assessments payments and credits as to petitioner's account when a taxpayer has not filed a return the substitute for return unit notifies the taxpayer of any proposed deficiency in tax based on the payor information in its possession without any assumed deductions see sec_6020 - - such activity took place ie the issuance of the statutory_notice_of_deficiency making of tax assessments and application of withholding credits petitioner did not respond to the statutory notice covering taxable_year on date the center issued petitioner a first notice of balance due for the taxable_year the first notice of balance due explained the calculations used the income producing the assessment and the balance due of dollar_figure normally if a response is not received for the first notice the center's computer system subsequently issues other notices indicating that there is a balance due the center sent petitioner three additional notices on july august and date all showing a balance due for of dollar_figure the center received no response or payments from petitioner for the notices of balance due and on october and date issued notices of intent to levy on the balance due of dollar_figure on september and the center received payments from petitioner for his taxable_year in the amounts of dollar_figure and dollar_figure respectively on date the center established an account for petitioner for his taxable_year by preparing a substitute for return a statutory notice for petitioner's taxable_year was issued and petitioner did not respond on date the service assessed a dollar_figure deficiency in tax for petitioner's taxable_year also on date the service issued to petitioner the first notice of balance due for his taxable_year in the amount of dollar_figure on october and date the center sent petitioner additional notices of balance due for his taxable_year both showing dollar_figure due on date the center sent petitioner a notice_of_intent_to_levy for his taxable_year during early revenue_officer bonnie mackay informed petitioner that he needed to file returns for and within days and that she would send to him the necessary records and information as soon as possible one of the records that ms mackay sent petitioner was a copy of the asfr account transcript for dated date on date the service served a levy in the amount of dollar_figure on petitioners’ joint bank account the levy was released on date after date petitioner mailed returns to the service for his and taxable years because the tax_liens arising from the unpaid assessments for those years prevented him from qualifying for a mortgage the center received petitioner's returns on date a letter from petitioner's accountant david m wojeski dated date pointing out the error in the wage income that petitioner received from the school for dollar_figure instead of dollar_figure was attached to petitioner's return on date revenue_agent anne marie meuse of the center's substitute for return unit received petitioner's case file containing his and returns along with correspondence from his representative phillip j vecchio upon receiving those materials ms meuse analyzed them for discrepancies and problems for the return ms meuse found an issue concerning filing_status and a discrepancy between the form_w-2 from the school and the information received by the service the form_w-2 attached to the return indicated dollar_figure in wages and the payor information received through the ssa indicated dollar_figure in wages so ms meuse assumed there was a decimal point error ms meuse located the number for the school on the form_w-2 to verify the information because she wanted the school to correct its form_w-2 information and submit the correction to the service not just to the taxpayer in order to process petitioner's return ms meuse required petitioner's ex-wife's signature petitioner had filed the return as married_filing_jointly and ms meuse could not process the return without both petitioner's and his ex- wife's signatures because of the problems with petitioner's account ms meuse contacted the accountant having a power_of_attorney on file mr wojeski but he no longer represented petitioner and did not want to receive or supply any information --- - regarding petitioner when ms meuse checked the computer system to see whether mr vecchio had a power_of_attorney which would enable her to discuss petitioner's case with him she discovered he had no power_of_attorney ms meuse called mr vecchio to let him know that she needed a power_of_attorney before she could give him any information about petitioner the same day that ms meuse received petitioner's return ms meuse mailed to petitioner for petitioner's ex-wife to sign under penalties of perjury a declaration that to her knowledge the information on the return was true the declaration was mailed to petitioner because mr vecchio did not have a power_of_attorney on file on date mr vecchio told ms meuse that he would by facsimile copy send a power_of_attorney later that day but ms meuse did not receive it four or five days later she again contacted mr vecchio saying that she needed the power_of_attorney in order to give him information three or four days later ms meuse again called mr vecchio who insisted that he had already sent a power_of_attorney to her when she did not receive the power_of_attorney she called him again and asked him to resend the power_of_attorney which she received once ms meuse received mr vecchio's power_of_attorney she informed him that she could not process the return without petitioner's ex-wife's signature she also told him that if she did not receive it within days she would have to change the --- - filing_status from married_filing_jointly to married_filing_separately the problem with the return concerned the number of dependents claimed ms meuse's normal practice was to look at dependents claimed on a return and if she found that dependents were already claimed by another person she disallowed the dependents claimed by the second person when ms meuse reviewed petitioner's return she discovered that two of the three dependents had already been claimed ms meuse disallowed the two exemptions and adjusted the return accordingly on date mr vecchio informed ms meuse that petitioner's ex-wife would not sign the declaration at that point ms meuse had the information necessary to proceed with processing petitioner's case ms meuse informed mr vecchio that she would process the return make the tax adjustments taking into consideration the form_w-2 and married_filing_separately changes and for disallow the two exemptions because the service had already made assessments ms meuse made the above tax adjustments herself generally it take sec_3 weeks for information to post to an account after it has been entered into the service's system refunds are issued about weeks from the time the adjustments are made ms meuse testified that it took the normal period of time from the time she received all the information necessary to -- - process petitioner's returns until the time petitioner received his refunds she also testified that if the problem with the form_w-2 information from the school showing a discrepancy in wages and fica wages had been brought to an examiner's attention the examiner would not have abated the tax without a tax return's having been filed she stated that even if the mistake had not been petitioner's fault the service would have needed an original signed tax_return because he was still required to file a tax_return for his taxable_year on date the service issued to petitioner refund checks in the amounts of dollar_figure and dollar_figure respectively for his and taxable years on date the service in response to correspondence dated date abated for reasonable_cause on the basis of a documented medical_condition additions to tax for late filing and negligence that had been assessed for petitioner's and taxable years pamela auer a revenue_agent in respondent's technical unit that processed congressional inquiries including correspondence from the record indicates that the refunds arose as a consequence of respondent's application of the refunds that petitioners were due for the taxable years and against the liability that respondent determined for the taxable_year and petitioner's earlier payment of dollar_figure against his tax_liability for petitioner and mr vecchio to a congressman processed petitioner's penalty abatement on date petitioners filed a claim for administrative costs with respect to petitioner's and taxable years the claimed administrative costs for petitioner's attorney cover a period from date through date and for his accountant from date through date on date the service denied the claim for administrative costs opinion petitioners seek administrative costs pursuant to sec_7430 originally sec_7430 only authorized the court to award reasonable_litigation_costs see tax equity fiscal responsibility act of publaw_97_248 sec 96_stat_324 gustafson v commissioner 97_tc_85 congress however broadened the scope of sec_7430 by amending section of subtitle j the omnibus taxpayer_bill_of_rights of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 in proceedings commenced after date the court is ‘ after petitioners filed their petition with the court respondent moved to dismiss petitioner megan b flom-corkrey for lack of jurisdiction however respondent was subsequently permitted to withdraw the motion to dismiss when petitioners demonstrated that respondent had filed liens against petitioners' joint bank accounts and applied petitioners' joint refunds against petitioner's liabilities authorized to award reasonable_administrative_costs see tamra sec d 102_stat_3746 despite the amendment cases arising pursuant to the pre-amended statute are persuasive in deciding whether a taxpayer is entitled to a stand-alone claim of administrative costs such as the instant case see g 104_tc_320 gustafson v commissioner supra citing cases decided under prior_law a decision for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 only if a taxpayer is the prevailing_party did not unreasonably protract the administrative_proceeding and claimed reasonable_administrative_costs see sec_7430 b and c a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of administrative costs pursuant to sec_7430 see rule e to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a a taxpayer however is not a prevailing_party if the commissioner can establish that the commissioner's position in the administrative proceedings was substantially justified see sec_7430 b the commissioner's position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both law and fact 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec see also 108_tc_430 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite accordingly in deciding whether the commissioner acted reasonably this court must consider the basis for the commissioner's legal position and the manner in which the position was maintained 86_tc_962 the fact that the commissioner eventually loses or concedes the case 1s not conclusive as to whether the taxpayer is entitled to an award of administrative costs see 92_tc_760 wasie v commissioner supra pincite it remains however a relevant factor to consider in deciding the degree of the commissioner's justification see 931_f2d_1044 5th cir 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir dartmouth clubs inc v commissioner tcmemo_2000_167 petitioner seeks recovery_of administrative costs associated with the preparation of his returns by his accountant as well as costs attributable to his attorney's attempts to correct deficiencies in the delinquently filed returns however petitioner failed to file timely a required tax_return for even though his gross_income exceeded the filing requirement the information the service received from the ssa showed that petitioner owed substantial tax petitioner had not presented all relevant information under his control to the appropriate service personnel prior to his filing the required return even when petitioner did file his return he still had not presented all relevant information to allow ms meuse to process his return because petitioner's ex-wife had not signed a declaration that petitioner's return was true and accurate see sec_301_7430-5 example proced admin regs petitioners contend that the service is not substantially justified if the erroneous assessment is predicated upon a disputed information_return petitioners rely on cole v commissioner tcmemo_1996_375 the taxpayer in cole filed a timely return reporting dollar_figure of other income the service's information showed that she had been paid dollar_figure after the service issued a 30-day_letter the taxpayer informed -- - the commissioner that she disagreed with the proposed change and she mailed a letter outlining her position the commissioner replied to the letter but did not address her contentions the taxpayer wrote again requesting that her situation be addressed the service issued a statutory notice to the taxpayer after it received information from the third party payor supporting the dollar_figure figure after the taxpayer filed a petition in the tax_court and the commissioner filed an answer the commissioner obtained the correct information from the third party payor confirming the taxpayer's assertions the parties fileda stipulated decision with the court in which the taxpayer substantially prevailed as to this issue later the taxpayer filed a motion for award of reasonable administrative and litigation costs and fees the court held that the taxpayer was entitled to recover administrative and litigation costs the court concluded that the commissioner was not substantially justified because at the time the commissioner issued the statutory notice and filed an answer the commissioner had an insufficient basis in fact to determine that the taxpayer received dollar_figure of other income the instant case is distinguishable from cole v commissioner supra petitioner did not file a timely return for or nor did he correspond with the service or advise the service of a dispute prior to the issuance of the notices of -- - deficiency petitioner failed to respond to the notices of deficiency and to five separate requests from the center as well as a request by ms mackay during early that petitioner file a return for moreover during early petitioner received from ms mackay information clearly showing the discrepancy in wage income from the school for nearly years thereafter petitioner took no action to remedy the situation petitioner also relies in his brief on language from 988_f2d_27 5th cir revg tcmemo_1992_99 which was discussed in cole v commissioner supra the instant case is distinguishable from portillo however because petitioner failed to file a form_1040 for see 117_f3d_785 5th cir distinguishing portillo on the ground that the taxpayer had not filed a return we note that had petitioner timely filed his return or acted promptly in response to any of the notices sent from the service_center the entire matter could have been disposed of without issuing a statutory notice see uddo v commissioner tcmemo_1998_276 mcdaniel v commissioner tcmemo_1993_148 in mcdaniel v commissioner tcmemo_1993_148 we stated that whenever there is a factual determination the commissioner is not obliged to concede a case until the commissioner receives the necessary documentation to prove the taxpayer's contentions we also stated that after the commissioner receives the proper documentation a reasonable period of time must be given to continued petitioner however failed to file a return and failed to act promptly in the instant case most of the expenses petitioner seeks to recover are associated with preparing or correcting petitioner's and tax returns those costs were incurred to provide respondent with the information necessary to make adjustments to petitioner's accounts and to fulfill petitioner's basic obligations as a taxpayer petitioner was required to file a tax_return and until he properly filed that return respondent was not in a position to abate the assessments and penalties and make the proper adjustments to his account indeed until petitioner provided such information the service was substantially justified in relying upon wage information received from the school the minneapolis postal data center and the veterans administration see sec_301_7430-5 example proceed admin regs accordingly we hold that petitioner's costs incurred in preparing and correcting petitioner's tax returns are not recoverable pursuant to sec_7430 the service moreover took no more than a reasonable amount of time to process petitioner's refunds after he filed his return conseguently we hold that any costs associated with procuring a refund after petitioner provided the information continued analyze the documents and make adjustments accordingly -- - necessary to process the refund are not recoverable by petitioners to reflect the foregoing decision will be entered for respondent
